Citation Nr: 1110150	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  04-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of September 2003 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

A personal hearing before a Veterans Law Judge was scheduled for January 2008; however the Veteran indicated that he would not be able to attend.  The hearing request is therefore considered to have been withdrawn.

In April 2008, the Board determined that new and material evidence had not been received to reopen the service connection claim for a low back disability.  The Veteran subsequently brought a timely appeal of the April 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  By Judgment dated in March 2010, the Court vacated the Board's April 2008 decision and remanded the matter for further proceedings consistent with the February 2010 Memorandum Decision.

In November 2010, the Board reopened the service connection claim for a low back disability, and remanded the merits of the claim for further development.  The claim has since returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service records show a complaint of low back injury and pain, as well as treatment for same.     

2.  The medical evidence relates the Veteran's current degenerative disc disease of the lumbar spine to his active service.   


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred during service.  38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a lumbar spine disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Arthritis may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Analysis

The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine, which he attributes to his period of active service.

His service treatment records dated in February 1967 show that he reported an injury to his low back from lifting a piece of tank equipment.  According to the service treatment record, the Veteran's course of treatment consisted of a combination of medication and physical therapy.  

The January 1968 Report of Medical History contains an answer of "yes" regarding the existence of recurrent back pain.  The January 1968 Report of Medical Examination conducted for the purpose of separation from service indicated that the spine was within the normal range.  A February 1968 treatment record shows that the Veteran complained of back pain.  The examiner stated: "pain occasionally radiates through back."

Post-service, in April 1979, the Veteran underwent a VA examination.  The report shows that the Veteran stated that he had a back disability which was incurred during an injury while in service.  Physical examination revealed paravertebral muscle spasms and positive straight leg raising at 60 degrees.  X-ray studies of the lumbar spine showed slight anterior lipping in the L4 and L5 segments.  The examiner diagnosed symptomatic lumbosacral sprain.

A hospital discharge report from November 1988 to January 1989 shows diagnoses of alcohol dependence and degenerative osteoarthritis. 

VA outpatient treatment records from 1994 and 1995 show that the Veteran received treatment for complaints of low back pain, including sciatica.  X-ray studies in 1995 showed lipping of all lumbar vertebrae.  The Veteran was diagnosed with mild degenerative joint disease.

The Veteran's service connection claim for a low back disability was originally denied by the RO in May 1979.  The RO also issued subsequent denials in March 1989, April 1989, October 1989, April 1993, and November 1995.  The Veteran was notified of the decisions and his appellate rights, but he did not perfect an appeal of any of the decisions.

A magnetic resonance imaging (MRI) scan taken in May 2002 shows evidence of degenerative disc disease, especially at L4-5 and L5-S1, and lumbar spondylosis with severe stenosis at L4-5.  

The Veteran sought to reopen his claim for service connection for a low back disability in July 2003.

In his November 2003 notice of disagreement, the Veteran essentially indicated that the physician who examined his back during service failed to document back problems appropriately.
In November 2010, the Board reopened the Veteran's service connection claim and remanded it for further development.  In this regard, the Veteran underwent an additional VA examination in December 2010 to determine the etiology of his lumbar spine disability considering his contentions and his back treatment during service, as well as post-service.  Significantly, the examiner opined that the Veteran's low back disability is at least as likely as not related to service.  In arriving at such opinion, the examiner reviewed the Veteran's claims folder, his medical history, and examined his lumbar spine.  The record does not contain a contrary etiology opinion.  

Thus, in light of the current diagnosis of a lumbar spine disability, the in-service complaints and treatment for low back pain, and the favorable medical nexus opinion, the Board concludes that the Veteran's degenerative disc disease of the lumbar spine was incurred during active service.  Therefore, the benefit sought on appeal is granted.

The Board's grant of service connection for a lumbar spine disability represents a complete grant of that benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary with respect to this claim.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


